Citation Nr: 1338922	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-11 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
  
In July 2013, the Veteran testified at a hearing held before the undersigned Veteran's Law Judge.  A copy of the hearing transcript has been associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but also the electronic file on the Virtual VA and VBMS electronic filing system to ensure a total review of the evidence.  


FINDING OF FACT

The Veteran has been diagnosed by a VA psychologist as having PTSD due to his fear of hostile military or terrorist activity arising from his active service in the Republic of Vietnam.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be established in several ways.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, PTSD is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Turning now to the merits, the Veteran filed his claim for entitlement to service connection for PTSD in October 2008.  After the RO denied service connection in January 2010, an amendment was made to the regulation governing service connection for PTSD.  Specifically, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) added the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board on or after July 13, 2010.  The Veteran perfected this appeal to the Board in May 2011; thus, the amended regulation applies.

The Veteran contends that he has PTSD as a result of in-service stressors during his active duty in Vietnam.  Specifically, he asserts that, on his way in to Vietnam, he witnessed severely wounded U.S. soldiers leaving Vietnam, and spent the next year living in "constant fear" that he would also be severely wounded.  Additionally, he reflects that, while he was not in combat due to his MOS as a clerk, he often had overnight guard duty on his base, which he described as a high traffic area.  He states that he was "constantly . . . experiencing fear and stress of being shot at, wounded or losing my life."  

Finally, he states that there were many Vietnamese civilians working on his unit's compound, and that he suffered from constant stress and fear that these civilians were actually Viet Cong infiltrators.  He contends that the stressors he experienced during service caused him to become an alcoholic, and contributed to three failed marriages.  

Outpatient records from a VA clinic show that the Veteran is currently being treated for PTSD by a VA psychiatrist.  In an October 2010 treatment record, the VA psychiatrist noted that the Veteran's reported "stressors are adequate to support a diagnosis of PTSD."  The VA psychiatrist went on to note that the Veteran continued to experience PTSD symptoms, including hypervigilance and difficulty sleeping.

The Veteran was afforded a March 2011 VA PTSD examination.  The VA examiner noted that, although the Veteran was never exposed to direct combat, he "had a fear of hostile military activity primarily as a consequence of his observations and knowledge of what could happen."  The VA examiner concluded that "stated symptoms of PTSD can be described as emanating from the Veteran's fear while he was active in Vietnam."  

Service records confirm that the Veteran was stationed in Vietnam as a clerk.  Although his in-service stressors have not been specifically corroborated, the VA psychologist's opinion nevertheless provides a link between PTSD and his fear of hostile military activity during service.  Thus, the Board finds his claimed stressors comport with the definition of "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3) and are consistent with the places, types and circumstances of his service.

The Veteran is competent to describe his in-service stressors, and his reports of such stressors are credible.  There is no evidence to the contrary; therefore, his lay testimony alone is sufficient to establish the occurrence of his claimed in-service stressors.  Moreover, the March 2011 VA examination report is competent and credible medical evidence.  Therefore, resolving any reasonable doubt in his favor, the Veteran has PTSD that is causally related to his fear of hostile military or terrorist activity during service.  Thus, service connection for PTSD is warranted and the appeal is granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for PTSD.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


